DETAILED ACTION
This Office Action is responsive to communications of application received on 5/10/2022. The disposition of the claims is as follows: claims 1-10 are pending in this application. Claim 1 is an independent claim.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number 2021-089328 filed in Japan on 5/27/2021.  Receipts of the subject certified copy of the priority document from participating IP office on 6/14/2022, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 5/10/2022 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2021/0127025 A1 to Horiguchi.
As to claim 1, Horiguchi discloses a document reading apparatus (image reading apparatus 200 of figures 1-2) having an image cropping mode for detecting a size of or detecting and correcting a skew of a document, the document reading apparatus comprising: 
a document conveyer that conveys a document (document feeder 27; figures 2-3 and paragraphs 0028-0029); 
an image reader that reads a document being conveyed by the document conveyer (reading unit 50; figures 2-3 and paragraphs 0024-0025); and 
a facing member (facing member 71 of figure 3) that is disposed in such a position that a conveyed document is sandwiched with the image reader (50) and that is disposed so as to face the image reader (as shown in figure 3 and paragraph 0029), wherein 
a first color section having a first color, that is white (white portion 71a of figure 3), and a second color section having a second color (gray portion 71b of figure 3), that is different from the first color of the first color section, are formed in a document conveyance direction on a facing surface facing the image reader in the facing member (as shown in figure 3 and paragraphs 0030-0032), and 
a document reading position faces the second color section (71b) in document reading in the image cropping mode (reading position in auto-cropping mode; figure 6, abstract and paragraph 0048).
As to claim 3, Horiguchi further discloses wherein, in a mode other than the image cropping mode, when a document being conveyed by the document conveyer is read, the image reader is located at such a position that the document reading position faces the first color section (normal reading mode as shown in figure 5 and paragraph 0045).
As to claim 4, Horiguchi further discloses wherein the facing member has the second color (71 has gray color), and the first color section is formed by attaching a white sheet or applying white paint (71a is made of white resin; paragraph 0030).
As to claim 10, Horiguchi further discloses an image-forming apparatus comprising the document reading apparatus according to claim 1 (figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2021/0127025 A1 to Horiguchi.
As to claim 2, Horiguchi teaches the document reading apparatus as recited in the parent claim. Horiguchi does not expressly disclose wherein the first color section is disposed upstream and the second color section is disposed downstream in the document conveyance direction.
Horiguchi teaches wherein the first color section (71a) is disposed downstream and the second color section (71b) is disposed upstream in the document conveyance direction (as shown in figure 3).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Horiguchi’s facing member because there are limited number of choices as to where to position the first color and second color section with respect to each other (the first color section is disposed upstream or downstream) and it would have been obvious design choice to consider and try, for the purpose of efficiency and design configuration of the facing member, to position the first color section upstream and the second color section downstream in the document conveyance direction  (KSR Intern. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007)). Furthermore, rearranging parts of facing member involved only routine skill in the art (In re Japikse, 86 USPQ 70 (CCPA 1950)).
As to claim 9, Horiguchi teaches the document reading apparatus as recited in the parent claim. Horiguchi does not expressly disclose wherein the image reader is located in such a position that the document reading position faces the first color section at a time of shading correction.
Horiguchi teaches wherein the image reader is located in such a position that the document reading position faces the white reference plate 55 at a time of shading correction (figure 3 and paragraph 0027).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Horiguchi’s document reading apparatus because there are limited number of choices as to where to position the reading unit to read the white reference plate for shading correction (position under 55 or 71a as shown in figure 3) and it would have been obvious design choice to consider and try, for the purpose of efficiency and design configuration of the reading apparatus, to position the reading unit under the first color section 71a at the time of shading correction (KSR Intern. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007)). Furthermore, rearranging parts of facing member involved only routine skill in the art (In re Japikse, 86 USPQ 70 (CCPA 1950)).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2021/0127025 A1 to Horiguchi in view of U.S. Patent No. 8,902,480 B1 to Taniguchi.
As to claim 5, Horiguchi teaches the document reading apparatus as recited in the parent claim. Horiguchi does not expressly disclose wherein when the document is thick paper, the document reading position is in a further downstream of the first color section and the second color section than when the document is not thick paper.
Taniguchi, in the same area of document reading apparatus, teaches wherein when the document is thick paper, the document reading position is in a further downstream of the first color section and the second color section than when the document is not thick paper (reading position for thick paper is set to be the position of the black part 58b further downstream of the first and second color section; figures 3-6 and column 6, lines 52-61).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Horiguchi’s document reading apparatus by the teaching of Taniguchi because it would allow the system to obtain excellent image quality from different original thickness. 
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/           Primary Examiner, Art Unit 2675